Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references cited in the IDS, submitted on 01/15/2020, have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US PGPub 2009/0295722) in view of Ahuja et al. (US 9,534,924).
As to claim 1 and 12, Ahuja teaches an offset calculation device (¶52 “control apparatus”; ¶195 “reference values (offset values”); ¶199 “MPU 19”), comprising: 

a calculation unit configured to calculate an offset value of the sensor data based on the sensor data corresponding to the time period in which the object was deemed to be in a non-rotation state by the determination unit (¶310 teaches calculating and updating “reference values” which are also understood as “offset values”).
	Yamamoto is not explicit in teaching “at least a first time period and a second time period differing in duration from the first time period, the moving average value being calculated from time-series data of numerical values corresponding to sensor data output from the angular velocity sensor.”  
	Ahuja suggest “at least a first time period and a second time period differing in duration from the first time period, the moving average value being calculated from time-series data of numerical values corresponding to sensor data output from the angular velocity sensor” (Column 18, lines 4-14 “first period of time” and “second period of time”; Column 30 line 14-15 “moving average error residuals”; Column 31, lines 40-42 “maintain a moving sum” also suggest a moving average because the moving sum divided by the number of samples yields a moving average).


As to Claim 2, Yamamoto teaches wherein the numerical values corresponding to the sensor data are numerical values corresponding to distribution values of the moving average of the sensor data (¶199 teaches “calculating a moving average value”; the skilled artisan would find it obvious that a distribution average must be ascertained to determine moving average.  Ahuja teaches the necessary calculations Column 26-31).

As to Claim 8, Yamamoto is silent as to further comprising a delay unit configured to delay the sensor data by a prescribed delay time and output the sensor data, wherein the calculation unit calculates an offset value of the sensor data using the delayed sensor data output from the delay unit.
Ahuja suggest a delay unit configured to delay the sensor data by a prescribed delay time and output the sensor data, wherein the calculation unit calculates an offset value of the sensor data using the delayed sensor data output from the delay unit (Column 18, lines 7-11 “delaying the transition of the device”).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both teachings.  Yamamoto teaches the offset values, the use of moving averages, and specific times to collect the data.  Ahuja teaches that .  

Allowable Subject Matter
Claims 3-7, and 9-11  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach or suggest “a first rotation determination unit configured to determine a rotation state of the object based on a moving average value of a first period derived from time-series data of numerical values of the sensor data; a second rotation determination unit configured to determine a rotation state of the object based on a moving average value of a second period that is longer than the first period derived from time-series data of numerical values of the sensor data; and a third rotation determination unit configured to determine a rotation state of the object based on a combination of a determination result of the first rotation determination unit and a determination result of the second rotation determination unit” as set forth in claims 3-7 in combination with the remaining dependent claims.
	The prior art does not teach or suggest “wherein the calculation unit calculates an offset value of the sensor data based on numerical values corresponding to areas of waveform sections of a signal waveform representing a temporal change of the sensor data over a prescribed period of time” as set forth in claims 9-10 in combination with the remaining dependent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/ROY Y YI/Primary Examiner, Art Unit 2852